DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner agrees, as discussed during the interview on March 18, 2022, that the amendment to claim 1 overcomes the 35 U.S.C. 101 rejections from the previous office action.
The Examiner acknowledges the amendments to claims 1, 6, and 13; and the cancellation of claims 10-11, 14, and 17.

Allowable Subject Matter
Claims 1-9, 12-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, “fitting a first shear viscosity profile and a first temperature profile with respect to the shear rate according to the initial temperature profile based on the Cross-WLF model, wherein the initial temperature profile is obtained according to the temperature at the predetermined position in the capillary” and “setting the first shear viscosity profile as the true shear viscosity profile when a difference between the first temperature profile and the initial temperature profile is not greater than a predetermined threshold, wherein the predetermined threshold is about 0.10C.”, were not disclosed in prior art.  
The prior art of Tam (US20110269359A1) teaches a method of measuring true shear viscosity of a polymer [0038-0039, 0047-0050] by a capillary rheometer at a set temperature of 250°C [0038].  Tam teaches fitting an apparent shear viscosity with respect to an apparent shear rate [0042-0046] at a set temperature [0038], and determining true shear viscosity as a function of shear rate [0047].
Tam is silent on the temperature sampling location on the rheometer, the use of a Cross-WLF model, and setting a true shear viscosity profile while initial and first temperature profiles are within a threshold of about 0.1°C
The prior art of Springer (US20180181694A1) teaches determining viscosity using a CrossWLF model with a given temperature and an initial viscosity [0111]; however, Springer is teaching measurements taken for molding machine components [0110], and does not teach the use of a capillary measuring device.
Combination of these arts would not be considered obvious to a person of ordinary skill in the art prior to the time of filing.  These references, alone or in combination with other discovered prior art, do not provide a ground for rejection of the claim 1.  
Therefore, claim 1 is allowable, and dependent claims 2-9, 12-13, and 15-16 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742